Title: Enclosure: Ruelle to James Madison, 5 November 1815
From: Ruelle, Monsieur
To: Madison, James


            
              Monsieur,
               Paris, 5. 9bre 1815
            
            Puis que la Bibliothèque du Congrès, où M. Jefferson avait déposé le Manuscrit d’une Constitution de ma composition, a été détruite, j’ai l’honneur de vous en envoïer six Exemplaires imprimés, en vous priant de vouloir bien en faire mettre trois au même dépot, et d’agréer l’hommage des trois autres.
            J’ai lû, Monsieur, dans un Message que vous adressâtes au Congrès, le 4. 9bre 1812, que les gouverneurs de Massachuset et de Connecticut avaient refusé de fournir les détachemens de Milices qui leur avaient été demandés pour la defense de vos frontieres maritimes; mais je ne vois pas encore que ce premier exemple des inconvéniens sans nombre du Système fédératif ait assés généralement éclairé vos Compatriotes pour y renonçer.
            J’en souffre réellement beaucoup, car le genre humain est grandement intéressé à ce que votre République se perpétue, et elle ne saurait y parvenir sans l’unité et l’indivisibilité dont ma Constitution donne le Modèle.
            En attendant qu’elle sorte des ténebres du fédéralisme, je désirerais, du moins, que ma Constitution fût traduite et imprimée en Espagnol pour être envoïée au Mexique et autres Colonies de cette Nation; même qu’elle fût réimprimée en francais pour être également envoïée à Saint-Domingue, comme étant absolument décisive pour arrêter les Torrens de sang qui se répandent dans ces Contrées, et couronner tout-à-coup leurs révolutions.
            Certes, on ne saurait jamais faire un plus grand acte d’humanité, mais ce serait en même tems la spéculation la plus lucrative possible pour des Libraires de votre Pays.
            Au reste, Monsieur, je soumets ces vües au Plan que vous vous êtes sans doute formé sur des événemens qui intéressent si fort les Etats-Unis, puis qu’ils fournissent evidemment l’occasion d’expulser successivement la Roïauté de toutes les parties de l’amérique.
            
              Agrééz &ca
            
           
            Editors’ Translation
            
              
                Sir,
                 Paris, 5. November 1815
              
              Since the Library of Congress, where Mr. Jefferson had deposited the manuscript of a constitution I had composed, has been destroyed, I have the honor of sending you six printed copies of it, and I am asking you to be so kind as to have three of them put in that same place and to accept the other three as a token of my esteem.
              I have read, Sir, in a message you addressed to Congress on 4 November 1812, that the governors of Massachusetts and Connecticut had refused to supply the militia detachments that had been requested from them for the defense of your seacoast; but I do not yet see  that this prime example of the innumerable disadvantages of the federative system has in general enlightened your fellow citizens sufficiently to cause them to give it up.
              This gives me much real pain, because mankind is greatly interested in the perpetuation of your republic, and it cannot survive without the unity and indivisibility exemplified in my constitution.
              While waiting for your republic to emerge from the darkness of federalism, I would like,  at the least, for my constitution to be  translated and printed in Spanish. If it could  be sent to Mexico and the other colonies of Spain, and even be reprinted in French and sent also to Saint Domingue, it would be absolutely decisive in stopping the torrents of blood being shed in these regions and in bringing their revolutions to an immediate conclusion.
              Indeed, one could not commit a greater act of humanity, and at the same time it would be the most lucrative speculation for your country’s booksellers.
              In any case, Sir, I submit these views to supplement the plan you have probably formed regarding events that are of such great interest to the United States, inasmuch as they obviously provide the opportunity to expel monarchy successively from all parts of America.
              
                Please accept etc.
              
            
          